Citation Nr: 1732006	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to service connection for a right arm disability.

6.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain and degenerative disc disease.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2013 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In the September 2008 decision, in pertinent part, the RO denied service connection for left and right hand conditions and left and right arm injuries and awarded service connection for low back disability and assigned a noncompensable rating.  Moreover, in the June 2013 rating decision, in pertinent part, the RO denied service connection for gastritis.   

In July 2011, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In March 2016, the Veteran and his representative were notified that the Veteran's Law Judge who conducted the July 2011 hearing is no longer at the Board.  The Veteran declined to schedule an additional hearing, and therefore the Board will proceed with adjudicating the claims on appeal.

In February 2012, the Board found that the issue of TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded that issue as well as the issue of a higher rating for a lumbar spine condition for further development.   

In June 2016, the Board determined that it had failed to address the issues of service connection for left and right hand disabilities and left and right arm disabilities in its prior decision and remanded these issues as well as the issues of an increased rating for low back disability; service connection for left shoulder injury, right and left leg disabilities, gastritis; and entitlement to a TDIU for further development.  

In an August 2012 rating decision, the RO granted a 10 percent disability rating for a lumbar spine condition with herniated/bulging disc, effective June 24, 2011.  Subsequently, in a June 2015 rating decision, the RO awarded a 10 percent rating, effective the date of award of service connection.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.

In September 2016, the RO awarded service connection for a left shoulder disorder.  Further, in October 2016, the RO also awarded service connection for radiculopathy of the lower extremities.  As these decisions represent a full grant of the benefits sought on appeal, these issues are no longer in appellate status.  

In May 2017, the Veteran submitted notice of disagreements (NODs) with respect to the ratings assigned for his left shoulder disorder and radiculopathy of the lower extremities.  The RO has not issued a statement to the case with respect to these matters.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NODs as to these claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  In sum, as VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

The Board notes that in its prior June 2016 decision, the Board assigned a 70 percent disability rating for the Veteran's posttraumatic stress disorder (PTSD).  The RO effectuated this rating in an August 2016 rating decision.  In May 2017, the Veteran's representative also filed a NOD to the August 2016 rating decision.  However, this NOD is not valid as the RO was merely effectuating a Board decision.  The RO informed the Veteran of this fact in July 2017.  The appropriate course of action would be to submit a motion for reconsideration to the Board or appeal the matter to the United States Court of Appeals for Veterans Claims (Court).  

Additional evidence has been associated with the electronic record that has not been considered by the RO in conjunction with the current appeal.  Nevertheless, in a July 2017 statement, the Veteran's representative waived RO consideration of any additional evidence.  As such, the Board may properly consider such evidence.  The Board also notes that this evidence does not address the Veteran's left and right arm disabilities.  Moreover, as the Board is remanding the Veteran's claim for an initial higher rating for his low back, the RO will have the opportunity to consider this evidence with respect to that issue on remand.  Further, as the Board has awarded a TDIU herein, which is a full grant of the benefit sought on appeal, there is no prejudice to the Veteran in proceeding with this decision.  

The issue of entitlement to an initial disability rating in excess of 10 percent for lumbar strain and degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On February 4, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for left hand disability is requested.

2.  On February 4, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection right hand disability is requested.

3.  On February 4, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for gastritis is requested.

4.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of left arm disability for VA purposes.  

5.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of right arm disability for VA purposes.  

6.  Since March 31, 2017, the last date of employment, the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of service connection for left hand disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of service connection for right hand disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of service connection for gastritis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for service connection for left arm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for right arm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  Effective March 31, 2017, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of service connection for left hand disability, right hand disability and gastritis and, hence, there remain no allegations of errors of fact or law for appellate  consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II. Duties to Notify and Assist

With respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

III.  Service Connection for Left and Right Arm Disabilities

The Veteran is seeking service connection for left and right arm disabilities.  He asserts that he had a tremor in his arms in service that has continued to the present.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran was in a motor vehicle accident in September 2007.  A September 2007 Medical Evaluation Board showed that the Veteran reported a minor tremor in his right hand.  However, the service treatment records are silent with respect to any diagnosis of a chronic left arm and right arm disabilities.  

Post-service, the Veteran was afforded a VA examination in June 2008.  However, examination of both arms was normal.  October 2012 VA nerve and orthopedic examinations of the arms were also normal.  The examiner explicitly found that the Veteran did not have any neurologic or orthopedic disorder of the upper extremities.  The examiner observed that the Veteran had no rest or intention tremor on examination.  

On remand, the Veteran was afforded an examination of the central nervous system in August 2016.  The Veteran reported that he had a tremor in both hands ever since the motor vehicle accident in service that had continued to the present.  However, the examiner found no objective evidence of tremor found.  The examiner indicated that the Veteran did not have any diagnosis of an arm disorder.  

VA clinical records are also silent with respect to any findings of any chronic left and right arm disorders.

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has left and right arm disabilities for VA purposes.  In this regard, the medical evidence of record does not show a diagnosis of any such disorder.  Importantly, all the VA clinical records and VA examinations show that the Veteran's arms were clinically evaluated as normal.  The August 2016 VA examiner was expressly directed to determine whether the Veteran had a disability of the arms manifested by a tremor and after reviewing the electronic record and examining the Veteran, the examiner found that the Veteran did not have any disability.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that Court found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  In the instant case, based on the evidence of record, the Veteran has not suffered from any disabilities of the arms at any point during the course of the appeal or, for that matter, prior to the appeal period.  Although the Veteran reported a tremor in his right hand, in September 2007, the post service medical evidence clearly shows no diagnosis of a chronic disorder from the date of the Veteran's discharge.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously considered and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When applying the case law discussed above, here, the Veteran is competent to describe symptoms and to report a continuity of symptoms since service.  However, while he can describe symptoms, he is not competent to diagnose a chronic disability of the left and right arms.  The Board finds that medical experience is required to diagnose such disability and that the Veteran has not shown that he has such experience.  Thus, his contentions that he currently has disorders of the left and right arms are outweighed by the medical evidence of record.  

In conclusion, the preponderance of the evidence is against service connection for left and right arm disabilities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


IV. TDIU

The Veteran has asserted that his service-connected disabilities render him unemployable. 

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service connected for the following disabilities: PTSD, evaluated as 70 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 20 percent disabling; lumbar strain with degenerative disc diseases, evaluated as 10 percent disabling; gastroesophageal, reflux disorder, evaluated as 10 percent disabling; and residuals of left shoulder injury, evaluated as noncompensable.  The Veteran's combined rating is 90 percent.  As such, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) as of August 31, 2011, the date he was awarded service connection for PTSD.   

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 

In a recent application for TDIU, the Veteran reported that he was fired from his job in telephone ITS support at a bank on March 31, 2017 due to his service-connected disabilities.  The Veteran reported that the constant stress and frustration of work aggravated his PTSD.  He became annoyed with his coworker, who was obnoxiously loud.  The noise frustrated him and caused him to lose concentration.  He had to take a lot of breaks during the day.  He had difficulty dealing with customers and got upset very easily.  He was yelled at by customers and reprimanded by supervisors due to interaction with customers.  He also described that his PTSD symptoms limited his ability to be in crowds due to anxiousness and nerves.  He also reported sleep impairment, nightmares, social isolation and daily depression.  

He further stated that he experienced daily pain due to his back and left shoulder conditions, which was exacerbated because he had to remain seated throughout the day.  His legs would start feeling numb.  The pain would make it difficult to concentrate.  He also noted that he was unable to remain standing for more than five minutes and unable to sit for extended period of time.  He also reported that he was terminated due to mounting complaints from co-workers on being absent due to these disorders.  

Although the most recent VA examinations do not show that the Veteran's radiculopathy of the lower extremities, shoulder disability and GERD impact the Veteran's ability to work, a September 2016 VA examiner indicated that the Veteran's back condition did impact his ability to work as the Veteran was unable to walk or stand for prolonged periods related to pain and unable to do any running.  The record also includes a June 2017 PTSD Disability Benefits Questionnaire completed by a private psychologist.  The examiner noted that the Veteran had been fired from his job due to complaints concerning his bluntness on the phone and being "mean."  He also reported that he missed work due to back pain.  He also indicated that he had not been able to find another job.  The examiner observed that the Veteran's described PTSD symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner also observed that the Veteran had difficulty in establishing and maintaining effective work and social relationships as well as difficulty adapting to stressful circumstances, including work or a work-like setting.  He also had intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Therefore, after reviewing the totality of the evidence, the Board finds that the evidence of record shows that the Veteran is precluded from substantially, gainful employment due to the functional impairment caused by his psychiatric disorder in conjunction with the functional limitations of his service-connected low back disorder.  The Veteran has thoroughly described his functional impairment due to his service-connected disorders and how they affect his ability to work.  Further, the September 2016 VA examiner clearly found that the functional impairment caused the Veteran's back condition did impact his ability to work.  Moreover, the June 2017 PTSD examination also documented severe functional impairment, which would cause difficulty in working.  The Board also finds it significant that the Veteran was terminated from his employment due to his PTSD symptoms, which affected his ability to interact with customers and co-workers.

In sum, when considering the totality of the functional impairment caused by his service-connected disabilities as described by the lay and medical evidence of record, as well as taking into consideration his work history, education and experience, and when resolving all doubt in his favor, it would seem that the Veteran would be precluded from substantially gainful employment due to his service-connected disabilities. 

In conclusion, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected disabilities and, in turn, entitlement to TDIU is warranted.  Again, the record shows that the Veteran reported that he last worked on March 31, 2017.  As such, the appropriate effective date for his TDIU is the day after he was last employed, i.e., March 31, 2017.  38 U.S.C.A. § 5107 (b).


ORDER

The appeal pertaining to the issue of entitlement to service connection for left hand disability is dismissed.

The appeal pertaining to the issue of entitlement to service connection for right hand disability is dismissed.

The appeal pertaining to the issue of entitlement to service connection for gastritis is dismissed.

Service connection for left arm disability is denied.  

Service connection for right arm disability is denied. 

Effective March 31, 2017, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



REMAND

The Veteran is also seeking an increased rating for his service-connected for lumbar strain and degenerative disc disease.  The Veteran was afforded VA examinations in June 2008, June 2011, May 2015 and most recently in September 2016.  

The Court recently held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.  Review of the record reveals that none of the examinations conducted in conjunction with the issue on appeal, nor the VA treatment records demonstrate range of motion testing for the lumbar spine in passive motion or in nonweight-bearing situations.  As a result, none of the VA spine examinations of record fully satisfy the requirements of Correia.  Therefore, a remand is necessary to afford the Veteran a new VA examination.

Lastly, in light of the need to remand, the AOJ should obtain additional VA treatment records dated from May 2017 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from May 2017 to the present.

2.  After any additional records are associated with the electronic record, schedule the Veteran for an appropriate VA spine examination to assess the current severity and manifestations of his service-connected lumbar spine disability. 

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the lumbar spine. 

The examiner should also provide a retrospective opinion on the lumbar spine range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing since the date of award of service connection, January 21, 2008, if possible. 

The examiner should also indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion, extension, rotation, and side to side bending), to include a discussion of whether his pain is ameliorated by his medication regimen. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible. 

All opinions expressed should be accompanied by supporting rationale.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


